           Case 2:19-cv-02336-KJM-DMC Document 29 Filed 08/16/21 Page 1 of 5



 1   Randolph S. Hicks, Esq. – SBN 83627
     Douglas E. Johns, Esq. – SBN 314798
 2   CODDINGTON, HICKS & DANFORTH
     A Professional Corporation, Lawyers
 3   555 Twin Dolphin Drive, Suite 300
     Redwood City, CA 94065
 4   Tel.: 650.592.5400
     Fax: 650.592.5027
 5
     ATTORNEYS FOR Defendant
 6   Progressive Casualty Insurance Company
 7
                                    UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9
10
     PAUL BURNS,                                              Case No. 2:19-CV-02336-KJM-DMC
11
                             Plaintiff,
12                                                            SECOND STIPULATION OF PLAINTIFF
     vs.                                                      AND DEFENDANT TO EXTEND
13                                                            DEADLINES FOR FACT AND EXPERT
     PROGRESSIVE CASUALTY INSURANCE                           DISCOVERY
14   COMPANY, a California Foreign
     Corporation; and DOES 1 through 40,
15   inclusive,                                               Honorable Kimberly J. Mueller
                                                              Chief United States District Judge
16                           Defendants.
17
18            Pursuant to Civil Local Rule 143 for the United States District Court for the Eastern
19   District of California, plaintiff, Paul Burns, and defendant, Progressive Casualty Insurance
20   Company, by and through their respective counsel, hereby stipulate as follows:
21            WHEREAS, on April 2, 2020, the Honorable Dennis M. Cota, pursuant to Federal Rule
22   of Civil Procedure 16(b) ordered, in part, that non-expert, factual discovery shall be completed
23   and all motions pertaining to discovery shall be noticed to be heard by January 21, 2021; the
24   parties shall exchange initial lists of expert witnesses no later than January 21, 2021; rebuttal
25   experts, if any, shall be designated by February 3, 2021; and expert discovery shall be completed
26   and all motions pertaining to expert discovery shall be noticed to be heard on February 22,
27   2021;
28   ///
                                                          1
     Second Stipulation of Plaintiff and Defendant to Extend Deadlines for Fact and Expert Discovery
     Case No: 2:19-CV-02336-KJM-DMC                                                                    794350
        Case 2:19-cv-02336-KJM-DMC Document 29 Filed 08/16/21 Page 2 of 5



 1           WHEREAS, on December 2, 2020, the Honorable Kimberly J. Mueller issued a Minute
 2   Order that on the Court’s own motion and pursuant to Local Rule 230(g), defendant’s Motion
 3   for Summary Judgment or, in the Alternative, for Partial Summary Judgment was submitted
 4   without oral argument, vacating the December 11, 2020 hearing date;
 5           WHEREAS, on January 7, 2021, the parties stipulated to extend the deadlines for, and
 6   to complete, expert and fact discovery;
 7           WHEREAS, on January 11, 2021, the Honorable Kimberly J. Mueller issued an order
 8   extending the time to complete all discovery including, but not limited to, non-expert, factual
 9   discovery and expert discovery during the time that the Court considers defendant’s Motion for
10   Summary Judgment or, in the Alternative, for Partial Summary Judgment;
11           WHEREAS, on January 11, 2021, the Honorable Kimberly J. Mueller ordered that non-
12   expert, factual discovery shall be completed and all motions pertaining to discovery shall be
13   noticed to be heard by October 21, 2021, plaintiff and defendant shall exchange initial lists of
14   expert witnesses no later than October 21, 2021, plaintiff and defendant shall designate rebuttal
15   experts by November 4, 2021, and that expert discovery shall be completed and all motions
16   pertaining to discovery shall be noticed to be heard by November 18, 2021;
17           WHEREAS, as of August 11, 2021, the date of this Stipulation, the Court is still
18   considering defendant’s Motion for Summary Judgment or, in the Alternative, for Partial
19   Summary Judgment;
20           WHEREAS, due to the COVID-19 pandemic, a judicial emergency in the United States
21   District Court for the Eastern District of California was declared on April 16, 2020, and the
22   parties understand that the Court may have strained resources because of the COVID-19
23   pandemic;
24           WHEREAS, the April 16, 2020, Report of the Judicial Council of the Ninth Circuit
25   Regarding a Judicial Emergency in the Eastern District of California outlines that the Judicial
26   Emergency is exacerbated due to recent judicial vacancies;
27   ///
28   ///
                                                          2
     Second Stipulation of Plaintiff and Defendant to Extend Deadlines for Fact and Expert Discovery
     Case No: 2:19-CV-02336-KJM-DMC                                                                    794350
        Case 2:19-cv-02336-KJM-DMC Document 29 Filed 08/16/21 Page 3 of 5



 1           WHEREAS, the parties understand that the pandemic and the Eastern District of
 2   California’s limited resources have greatly impacted court operations, including the timing of
 3   hearings and the rulings on motions, the parties have agreed to stipulate to extend the fact and
 4   expert discovery deadlines until after the Court rules on defendant’s Motion for Summary
 5   Judgment or, in the Alternative, for Partial Summary Judgment;
 6           WHEREAS, the parties recognize that a ruling on defendant’s Motion for Summary
 7   Judgment or, in the Alternative, for Partial Summary Judgment may resolve the entire case;
 8           WHEREAS, and notwithstanding, the parties agree that a ruling on defendant’s Motion
 9   for Summary Judgment or, in the Alternative, for Partial Summary Judgment is critical to the
10   resolution of the case, and a ruling will affect all future discovery and any potential
11   opportunities for the resolution of the case without trial;
12           WHEREAS, the parties agree that it is in their interests and the interests of the Court to
13   extend the time to complete all discovery including, but not limited to, fact discovery and
14   expert discovery while the Court considers and eventually rules on defendant’s Motion for
15   Summary Judgment or, in the Alternative, for Partial Summary Judgment;
16           WHEREAS, the case has not been set for trial, and the Court has not yet set a final
17   Scheduling Conference to discuss trial preparation and scheduling.
18           IT IS HEREBY STIPULATED that all discovery including, but not limited to, non-
19   expert factual discovery and expert discovery will be extended during the time that the Court is
20   considering defendant’s Motion for Summary Judgment or, in the Alternative, for Partial
21   Summary Judgment.
22           IT IS HEREBY FURTHER STIPULATED that non-expert, factual discovery shall be
23   completed and all motions pertaining to discovery shall be noticed to be heard by July 28, 2022.
24           IT IS HEREBY FURTHER STIPULATED that plaintiff and defendant shall exchange
25   initial lists of expert witnesses no later than July 28, 2022 and designate rebuttal experts
26   by August 11, 2022.
27   ///
28   ///
                                                          3
     Second Stipulation of Plaintiff and Defendant to Extend Deadlines for Fact and Expert Discovery
     Case No: 2:19-CV-02336-KJM-DMC                                                                    794350
        Case 2:19-cv-02336-KJM-DMC Document 29 Filed 08/16/21 Page 4 of 5



 1           IT IS HEREBY FURTHER STIPULATED that expert discovery shall be completed
 2   and all motions pertaining to discovery shall be noticed to be heard by August 25, 2022.
 3           IT IS SO STIPULATED.
 4   Dated: August 11, 2021                                MOORE & BOGENER, INC.
 5                                                                 /s/ Michael    L. Ricks
                                                           By:
 6                                                               Collin M. Bogener
                                                                 Michael L. Ricks
 7                                                               Attorneys for Plaintiff
                                                                 Paul Burns
 8
 9
10   Dated: August 11, 2021                                CODDINGTON, HICKS & DANFORTH
11                                                                 /s/ Douglas    E. Johns
                                                           By:
12                                                               Randolph S. Hicks
                                                                 Douglas E. Johns
13                                                               Attorneys for Defendant
                                                                 Progressive Casualty Insurance Company
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                          4
     Second Stipulation of Plaintiff and Defendant to Extend Deadlines for Fact and Expert Discovery
     Case No: 2:19-CV-02336-KJM-DMC                                                                    794350
        Case 2:19-cv-02336-KJM-DMC Document 29 Filed 08/16/21 Page 5 of 5



 1                                                   ORDER
 2           The Stipulation of Plaintiff and Defendant to extend the deadlines for fact and expert
 3   discovery is approved and adopted. Plaintiff and Defendant shall complete fact and expert
 4   discovery based on the dates in the Stipulation. The Court makes any further orders as further
 5   set forth below.
 6
 7
 8           PURSUANT TO STIPULATION, IT IS SO ORDERED.
 9
10           Signed on the 16th day of August, 2021.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                          5
     Second Stipulation of Plaintiff and Defendant to Extend Deadlines for Fact and Expert Discovery
     Case No: 2:19-CV-02336-KJM-DMC                                                                    794350
